[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Patent Law Works, LLP 
310 East 4500 South, Suite 400 
Salt Lake City, UT 84107

In re Application of 				:	
Verstrepen et al.				:	
Serial No.: 15754,524				:	 DECISION ON PETITION
Filed: February 22, 2018	       		:	
Docket No.: 10488-07450 US			:

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on June 14, 2021.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.

Additionally, MPEP 608.02(VIII) states:  
It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.

In accordance with 37 CFR 1.84(a)(2), color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented and a petition for color drawings must explain why the color drawings are necessary. See also why color drawings are the only practical medium by which to disclose the subject matter sought to be patented. Applicants indicate that the differences in the drawings are “better displayed in color” and that color is “practical,” but the renewed petition does not explain why color is the only practical medium to convey the differences in the charts or graphs. Line graphs can show multiple data sets using different line patterns and/or data-point shapes. It is also not evident why the schematics require color.

Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Should there be any questions about this decision please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-1928, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/Lora E Barnhart Driscoll/QAS, Technology Center 1600                                

/ANNE M. GUSSOW/Supervisory Patent Examiner, Art Unit 1600